NUMBER 13-07-002-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


OSCAR RIVERA,                                                                Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


   On appeal from the 319th District Court of Nueces County, Texas.


                       MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Garza, and Benavides
             Memorandum Opinion by Justice Benavides

      In 2004, Oscar Rivera was placed on two years probation for injury of a child. On

January 10, 2006, Oscar Rivera was again indicted for injury to a child that occurred on or

about May 30, 2005. TEX . PENAL CODE ANN . § 22.04 (Vernon 2005). As a result of the

second indictment, the State of Texas filed a motion to revoke. Oscar Rivera pled guilty

to the new allegation of injury to child and pled true to the allegations in the motion to
revoke. After a hearing, the trial court found that Rivera had violated the terms and

conditions of his probation, revoked his probation, and assessed punishment at two years

in a state jail. The court further found Rivera guilty of injury to a child on May 30, 2005 and

assessed punishment at 25 years in the Texas Department of Criminal Justice.1

          Rivera’s appellate counsel, concluding that "there are no arguable grounds to be

advanced on appeal," filed an Ander’s brief in which he reviewed the merits, or lack

thereof, of the appeal. We affirm.

                                       I. DISCUSSION

A.        Compliance with Anders v. California

          Rivera’s counsel filed an Anders brief, in which he concludes there is nothing that

merits review on direct appeal. Anders v. California, 386 U.S. 738, 744 (1967). Appellant's

brief meets the requirements of Anders. Id. at 744-45; see High v. State, 573 S.W.2d 807,

812 (Tex. Crim. App. [Panel Op.] 1978). In compliance with Anders, counsel presented

a professional evaluation of the record and referred this Court to what, in his opinion, are

all issues which might arguably support an appeal. See Anders, 386 U.S. at 744; Currie

v. State, 516 S.W.2d 684, 684 (Tex. Crim. App. 1974); see also High, 573 S.W.2d at 812.

          Counsel has informed this Court that he: (1) has diligently read and reviewed the

record and the circumstances of appellant's conviction, including the hearing at which

Rivera entered his plea and the sentencing hearing; (2) believes that there are no arguable

grounds to be advanced on appeal; and (3) forwarded to Rivera a copy of the brief along

with a letter informing Rivera of his right to review the record and to file a pro se brief. See

Anders, 386 U.S. at 744-45; see also Stafford v. State, 813 S.W.2d 503, 509 (Tex. Crim.

App. 1991) (en banc); High, 573 S.W.2d at 813. No pro se brief has been filed by Rivera.


1
    Sentences are to run concurrent.
                                               2
B.     Independent Review

       The United States Supreme Court has advised appellate courts that upon receiving

a "frivolous appeal" brief, they must conduct "a full examination of all the proceedings to

decide whether the case is wholly frivolous." Penson v. Ohio, 488 U.S. 75, 80 (1988); see

Ybarra v. State, 93 S.W.3d 922, 926 (Tex. App.–Corpus Christi 2003, no pet.).

Accordingly, we have carefully reviewed the record and have found nothing that would

arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826 (Tex. Crim. App.

2005); Stafford, 813 S.W.2d at 509. We agree with counsel that the appeal is wholly

frivolous and without merit. See Bledsoe, 178 S.W.3d at 827-28 ("Due to the nature of

Anders briefs, by indicating in the opinion that it considered the issues raised in the briefs

and reviewed the record for reversible error but found none, the court of appeals met the

requirements of Texas Rule of Appellate Procedure 47.1.").

                                          II. CONCLUSION

       The judgment of the trial court is affirmed. We order counsel to notify appellant of

the disposition of this appeal and the availability of discretionary review. See Ex parte

Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997) (per curiam). Counsel has requested

to withdraw from further representation of Rivera on appeal. We grant counsel’s motion

to withdraw. All other relief not granted is hereby denied.2


                                                                 __________________________
                                                                 GINA M. BENAVIDES
                                                                 Justice
Do not publish.
See TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and
filed this the 29th day of May, 2008.


2
Appellant filed a pro se m otion requesting new appellate counsel to obtain a reduction of his sentence.
                                                    3
4